Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 1 of 16 PagelD# 45

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)
Information Associated with Google Accounts of
OkelloChatrie55@gmail.com and Google Account ID:

365520819283

Case No, 3:19sw FO

a et ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
See Attachment A. This court has authority to issue this warrant under Title 18, United States Code, Sections 2703(c)(1)

(A) and 2711(3)(A).
locatedinthe —. Northern District of —__ California ___, there is now concealed (identify the

person or describe the property to be seized):
See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
W evidence ofa crime;
w contraband, fruits of crime, or other items illegally possessed;
rif property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Armed Bank Robbery
18 U.S.C. 2113

The application is based on these facts:
See Affidavit

Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

 

 

 

 

—
Soe
Reviewed by AUSA/SAUSA: fi (Applicant's signature
Kenneth R. Simon, Jr. Joshua Hylton, FBI, TFO _
= — Printed name and T\/
Sworn to before me and signed in my presence. IS lA

 

David J. Novak {|
United States M isttate Judge

Judge's signature

 

Date: July 17, 2019 o

 

 

City and state: Richmond, Virginia Honorable David J. Novak, U.S. Magistrate Judge

Printed name and title
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 2 of 16 PagelD# 46

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
GOOGLE ACCOUNTS OF

OKELLO CHATRIE, with user accounts: 3:19-SW 207

OkellochatrieSS@gmail.com and Google
Account ID: 365520819283 (TARGET
ACCOUNT)

THAT IS STORED AT PREMISES
CONTROLLED BY GOOGLE, INC.

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Joshua P. Hylton, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

ks I make this affidavit in support of an application for a search warrant for
information associated with four Google user ID(s): OkellochatrieS5@gmail.com and Google
Account ID: 365520819283 (TARGET ACCOUNT) which is stored at premises owned,
maintained, controlled, or operated by Google, Inc. (“Google”), is an internet based social
networking company headquartered in Menlo Park, California. The information to be searched is
described in the following paragraphs and in Attachment A. This affidavit is made in support of
an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A)
to require Google to disclose to the government records and other information in its possession,
pertaining to the subscriber or customer associated with the user ID.

Al Your Affiant is a law enforcement officer within the meaning of Title 18, United

States Code, Section 2510(7), that is, an officer of the United States who is empowered by law to
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 3 of 16 PagelD# 47

conduct investigations of, and to make arrests for, offenses enumerated in Title 18, United States
Code, Section 2516.

3. Your Affiant has over seven years of law enforcement experience stemming from
employment as a police officer with the Chesterfield County Police Department. Currently, I am
a duly appointed Task Force Officer with the Federal Bureau of Investigation (FBI) and have |
been so since December 2016. I am assigned to the Richmond FBI’s Central Virginia Violent
Crimes Task Force (CVVCTF) and my duties include investigating bank robberies, armored car
robberies, extraterritorial offenses, kidnappings, armed carjackings, and theft of government
property. I have investigated numerous criminal violations and have obtained arrest and search
warrants. I have personally participated in the investigation set forth below. The crimes I
investigate are violent, usually involving two or more individuals, and I am familiar with the
methods violent offenders use to conduct their illegal activities, to include their communication
methods.

4, The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

3 Based upon my training and experience and the facts as set forth in this affidavit, I
submit there is probable cause to believe that violations of 18 U.S.C §2113 have been committed
by OKELLO CHATRIE. I submit there is also probable cause to search the information

described in Attachment A for evidence of these crimes, as described in Attachment B.
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 4 of 16 PagelD# 48

PROBABLE CAUSE

6. The United States through the FBI's CVVCTF is conducting a criminal
investigation of OKELLO CHATRIE in relation to an armed bank robbery, in violation of Title
18 U.S.C, § 2113.

Zs On May 20, 2019, at approximately 4:52 p.m. eastern standard time, the Call
Federal Credit Union located at | | Call Federal Drive, Midlothian, VA 23112 was robbed of
$195,000 by an armed gunman. At the time, six victims—a mix of customers and employees—
were inside the Credit Union. The Credit Union is National Credit Union Administration (NCUA)
insured, NCUA Number: 15209.

8, The unknown subject entered the Credit Union, approached victim-teller, J.W., and
presented a note demanding $100,000 and threatening the victim-teller’s life: “I've been watching
you for sometime now. I got your family as hostage and I know where you live, If you or your
coworker alert the cops or anyone your family and you are going to be hurt. I got my boys on the
lookout out side. The first cop car they — going to start hurting everyone in sight, hand over
all the cash, I need at least 100k and nobody will get hurt and your family will be set free. Think
smartly everyone safety is depending and you and your coworkers action so I hope they don't try
nothing stupid.”

9. After reading this note, J.W. told the subject that she did not have access to that
amount of money. The subject then produced a silver and black firearm, directing the victim-teller
and the then-unaware customers and employees at gunpoint to move to the center of the lobby and
get on the floor. These six victims were then made to walk behind the teller counter to the area

where the bank’s safe was located.
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 5 of 16 PagelD# 49

10. Once near the safe, the subject forced everyone to their knees at gunpoint and
demanded that the bank manager open the safe. After the safe was opened, the subject provided
the manager with a black and red bookbag in which to place the currency. After acquiring
$195,000.00 in United States currency belonging to Call Federal Credit Union, the subject fled the
area on foot.

11. After the armed robber left the bank, law enforcement responded. Upon reviewing
video surveillance captured inside and outside the bank, law enforcement discovered the
following: (1) prior to the robbery, the subject came from behind the southwest corner of an
adjacent building, namely Journey Christian Church, at approximately 4:48 p.m.; (2) the subject
approached the front entrance of the Credit Union holding a cell phone to the side of his face with
his right hand, as if speaking with another party; (3) upon reaching the front entrance of the Credit
Union, the subject stood outside for several minutes before entering the bank at approximately
4:52 p.m.; (3) the subject robbed the Credit Union using a silver and black firearm, departing at
approximately 4:56 p.m.; and (4) when exiting, the subject ran towards the southwest corner of
Journey Christian Church at approximately 4:57 p.m.

12. On May 20, 2019, law enforcement interviewed the six victims of the armed
robbery as well as a witness from Journey Christian Church. The victim-teller described the
subject as an approximately 27-33-year-old black male with a height of 6°00”, weight of 170 lbs.,
and thin/slender build. She went on to describe him as having short, braided hair, a scruffy beard,
and a Jamaican accent. Five of the six witnesses recall a strong Jamaican accent. When asked
about his clothing, the victims stated that the subject was wearing a gray bucket-style hat, reflective

sunglasses, a gray long-sleeved shirt, a yellow and orange reflective work vest, blue jeans, black
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 6 of 16 PagelD# 50

tennis shoes, and a black and red backpack. The firearm brandished during the robbery was silver
and black.

13. In addition to speaking with the victim-witnesses, your Affiant also interviewed
Journey Christian Church’s I GE GM. recalled his encounter with a suspicious
individual on May 20, 2019, at approximately 4:30 to 4:40 p.m. [J advised that while exiting
through a back door of Journey Church that is located on the southwestern corner of the building,
he encountered a dark blue Buick sedan parked in the fire lane approximately four (4) feet from
his vehicle. [J further described the Buick as a “newer car, somewhere between 2010-2015
model, with no specific identifiers to note (decals, rims, spoiler, etc).” [J recalled seeing one
occupant in the dark blue Buick sedan—a black male wearing reflective sunglasses, reclined in the
driver’s seat.

14. On June 14, 2019, Your Affiant applied for and obtained a search warrant from a
magistrate judge with the Chesterfield County Circuit Court. The search warrant authorized the
search of records possessed by Google, Inc., specifically information concerning any Google
Account within a certain geographical area (delineated by latitude and longitude) of the Credit
Union and surrounding area between 4:20 p.m. and 5:20 p.m. The geographical area focused upon
the Credit Union and Journey Christian Church.

15. Based upon Google’s return of anonymized ‘ifornation: your Affiant discovered a
Google Account that: (1) was near the southwestern corner of Journey Christian Church prior to
the robbery at approximately 4:30 to 4:40 p.m.—the time period {J recalled encountering a
suspicious individual wearing reflective glasses in a blue Buick sedan; (2) was near the
southwestern corner of Journey Christian Church prior to the robbery at approximately 4:48 p.m.;

(3) was inside the Credit Union during the time of the robbery; and (4) immediately left the area
5
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 7 of 16 PagelD# 51

following the robbery, leaving from the southwestern corner of Journey Christian Church. This
same Google Account traveled directly from the area of the bank tof Mason Dale Drive, North
Chesterfield, VA 23234.

16. Upon your Affiant’s request for specific subscriber information for this Google
Account, as provided for in the June 14, 2019, search warrant, Google provided the following
subscriber information: Name: Jamaican Media; Email: Okellochatrie|S@Gmail.com; and
Google Account ID: 365520819283.

17. A utilities inquiry of J Mason Dale Drive, North Chesterfield, VA 23234 shows
that OKELLO CHATRIE is listed as a subscriber. Based on the similarity between OKELLO
CHATRIE’s name and the email associated with the Google Account referenced above, Your
Affiant utilized various databases to glean additional information about OKELLO CHATRIE.

18. These searches revealed that CHATRIE is a 24-year-old black male of Jamaican
birth, 6’0” tall, and weighing 180 lbs. In addition, a 2018 photograph shows him with braided
hair and an unkempt beard.

19. In light of the physical similarities between CHATRIE and the subject involved in
the Credit aie robbery, your Affiant conducted a vehicle inquiry on CHATRIE, which indicated
that CHATRIE owns a blue 2010 Buick Lacrosse. A license plate reader report indicated
OKELLO CHATRIE’s dark blue Buick sedan has been observed af{J Mason Dale Drive, North
Chesterfield, VA 23234 (an adjacent address of J Mason Dale Drive, North Chesterfield, VA
23234). The photographs associated with the report revealed, however, that the vehicle was parked
at J Mason Dale Drive, North Chesterfield, VA 23234.

20. Alaw enforcement inquiry of OKELLO CHATRIE revealed that on April 1, 2018,

CHATRIE brandished a 10 mm Glock, model G20 pistol at his father and threatened to kill him.
6
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 8 of 16 PagelD# 52

In response to the domestic disturbance, Chesterfield County law enforcement officials took
CHATRIE and his firearm into custody. CHATRIE’s charges were later nolle prossed. His pistol
was never returned to him.

21.  Asaresult, your Affiant conducted a firearm gun log search for CHATRIE, The
gun log search indicated that CHATRIE purchased a silver and black 9mm G2C Taurus
semiautomatic pistol on April 29, 2019, at Bob Moates Sports Shop, Inc., J Hull Street Rd,
Midlothian, VA 23112.

22. To further the investigation, your Affiant conducted an inquiry with the Virginia
Employment Commission. This search revealed that CHATRIE was employed with Home Depot
during the first quarter of 2019. On July 12, 2019, your Affiant visited a local Home Depot and
learned that CHATRIE was no longer employed with Home Depot.

23. Home Depot then shared the following personal information for CHATRIE: Home
Address: [J Mason Dale Drive; Primary Contact: (804) 475-8298; and Email:
OkellochatrieS5S5@gmail.com. The primary contact email provided by Home Depot matches the
email address associated with the TARGET ACCOUNT.

24. Aninquiry of CHATRIE’s primary contact number, (804) 475-8298, showed that
the service provider is Sprint. Furthermore, OKELLO CHATRIE is listed as the subscriber. Cell
phones are arguably the predominant way people communicate in modern society. With the advent
of smartphone technology and all of the functions such devices offer, for many people the mobile
phone has become as essential to have on their person as any item of clothing. With regard to
criminal activity, it is well known that coconspirators frequently utilize cellular telephones to
communicate with each other via voice calls, text messages, and emails, and the internet,

permitting them to plan, coordinate, and execute their crimes.

7
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 9 of 16 PagelD# 53

25, As such, your Affiant has coordinated surveillance of | Mason Dale Drive,
North Chesterfield, VA 23234. However, neither CHATRIE nor his dark blue Buick Lacrosse
have been observed there. |

26. Based on the totality of facts and circumstances referenced herein, your Affiant
believes it is probable that CHATRIE is responsible for the armed robbery of the Call Federal
Credit Union. Furthermore, there is probable cause to believe that CHATRIE is currently utilizing
the TARGET ACCOUNT. Based on the foregoing, there is probable cause to believe that the
location information of the TARGET ACCOUNT from May 1, 2019 through July 15, 2019, will
produce evidence of the crime committed by CHATRIE, including the whereabouts of his dark
blue Buick sedan, locations utilized and frequented by CHATRIE, items used in the commission
of the robbery (the specific clothing and firearm used in the armed robbery), fruits of the crime,
the TARGET ACCOUNT?’s primary user(s), and any possible co-conspirators.

27. Additionally, based on the foregoing, the information likely to be obtained from the
requested cell site location records for the SUBJECT TELEPHONE during the time period of
May 1, 2019 through July 15, 2019, is relevant and material to an ongoing criminal investigation
involving CHATRIE, and his involvement with the armed bank robbery, in violation of Title 18
United States Code Section 2113, on May 20, 2019.

28. In my training and experience, I know that when people act in concert with one
another to commit a crime they frequently utilize cellular telephones to communicate with each
other through voice calls, text messages, and emails. These cellular ftenhoies allow them to plan,
coordinate, execute, and flee the scene of crimes. Furthermore, I know people often take pictures
utilizing their cellular telephones that may implicate them in a crime, i.e., possessing a firearm,

posing with large quantities stolen items, or large amounts of cash.

8
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 10 of 16 PagelD# 54

BACKGROUND RELATING TO GOOGLE AND RELEVANT TECHNOLOGY

29. A cellular telephone or mobile telephone is a handheld wireless device used
primarily for voice communication through radio signals. Cellular telephones send signals through
networks of transmitter/receivers called “cells,” enabling communication with other cellular
telephones or traditional “landline” telephones. Cellular telephones rely on cellular towers, the
location of which may provide information on the location of the subject telephone. Cellular
telephones may also include global positioning system (“GPS”) technology for determining the
location of the device.

30. Google is an Internet company which, among other things, provides electronic
communication services to subscribers. Google allows subscribers to obtain email accounts at the
domain name gmail.com. Subscribers obtain an account by registering with Google. During the
registration process, Google asks subscribers to provide basic personal information. Therefore,
the computers of Google are likely to contain stored electronic communications (including
retrieved and unretrieved email for Google subscribers) and information concerning subscribers
and their use of Google services, such as account access information, email transaction
information, and account application information. In my training and experience, such information
may constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users.

31. In my training and experience, email providers generally ask their subscribers to
provide certain personal identifying information when registering for an email account. Such
information can include the subscriber’s full name, physical address, telephone numbers and other
identifiers, alternative email addresses, and, for paying subscribers, means and source of payment

(including any credit or bank account number). In my training and experience, such information

9.
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 11 of 16 PagelD# 55

may constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users. Based on my training and my experience, I know that even if
subscribers insert false information to conceal their identity, I know that this information often
provide clues to their identity, location or illicit activities.

32. In my training and experience, email providers typically retain certain transactional
information about the creation and use of each account on their systems. This information can
include the date on which the account was created, the length of service, records of login (i.e.,
session) times and durations, the types of service utilized, the status of the account (including
whether the account is inactive or closed), the methods used to connect to the account (such as
logging into the account via the provider’s website), and other log files that reflect usage of the
account. In addition, email providers often have records of the Internet Protocol address (“IP
address”) used to register the account and the IP addresses associated with particular logins to the
account. Because every device that connects to the Internet must use an IP address, IP address
information - help to identify which computers or other devices were used to access the email
account.

33. As explained herein, information stored in connection with an email account may
provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct
under investigation, thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion. In my training and experience, the
information stored in connection with an email account can indicate who has used or controlled
the account. Further, information maintained by the email provider can show how, where, and
when the account was accessed or used. Based on my training and experience, I have learned that

Google also maintains records that may reveal other Google accounts accessed from the same

10
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 12 of 16 PagelD# 56

electronic device, such as the same computer or mobile device, including accounts that are linked
by Hypertext Transfer Protocol (HTTP) cookies, which are small pieces of data sent from a website
and stored in a user’s Internet browser.

34. Google has developed an operating system for mobile devices, including cellular
phones, known as Android. Nearly every cellular phone using the Android operating system has
an associated Google account and users are prompted to add a Google account when they first turn
on anew Android device.

35. | Based on my training and experience, I have learned that Google collects and
retains location data from Android-enabled mobile devices hen a Google account user has
enabled Google location services. The company uses this information for location-based
advertising and location-based search results. This information is derived from GPS data, cell
site/cell tower information, and Wi-Fi access points.

36. Location data can assist investigators in understanding the chronological and
geographic context of the email account access and use relating to the crime under investigation.
This geographic and timeline information may tend to either inculpate or exculpate the account
owner. Additionally, information stored at the user’s account may further indicate the geographic
location of the account user at a particular time (e.g., location information integrated into an image
or video sent via email).

37. Therefore, the servers of Google are likely to contain all the material described
above, including stored electronic communications and information concerning subscribers and
their use of Google, such as account access information, transaction information, and other account

information.

Ii
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 13 of 16 PagelD# 57

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

38. Jl anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to
require Google to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment B.

CONCLUSION

39. Based on the foregoing, I request that the Court issue the proposed search warrant.
This Court has jurisdiction to issue the requested warrant because it is “a court of competent
jurisdiction” as defined by 18 U.S.C. § 2711. 18 US.C. §§ 2703(a), (b)L)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that — has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). Pursuant to 18 U.S.C. § 2703(g),
the presence of a law enforcement officer is not required for the service or execution of this

warrant.

Respectfully’ sabmitted,

J oshua\2-Hylton
Task Force Officer
Federal Bureau of Investigation

 

—

Subscribed and sworn to before me on this ( day of July, 2019

 
 

ISI

 
 

United States Magis Judge
12
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 14 of 16 PagelD# 58

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the TARGET ACCOUNT:

OKELLO CHATRIE with user accounts:
Okellochatrie55@Gmail.com (TARGET ACCOUNT); and

Google Account ID: 365520819283.

From May 1, 2019 to July 15, 2019, including the associated location data, which is stored at
premises owned, maintained, controlled, or operated by Google, Inc. 1600 Amphitheater

Parkway, Mountain View, California 94043.

13
Case 3:19-sw-00207-DJN Document 1-1 Filed 07/17/19 Page 15 of 16 PagelD# 59

ATTACHMENT B

I. Information to be Disclosed by Google

To the extent that the information described in Attachment A is within the possession,

custody, or control of Google Inc. (“Google”), including location information or records, files,

logs, or information that have been deleted but are still available to Google containing location

information, or have been preserved pursuant to a request made under 18 U.S.C. § 2703(,

Google is required to disclose the following information to the government for each user ID

listed in Attachment A, from May 1, 2019 to July 15, 2019, including but not limited to:

 

(a) All contact and personal identifying information, including: full name, user
identification number, birth date, gender, contact e-mail addresses, Google
passwords, Google security questions and answers, physical address (including
city, state, and zip code), telephone numbers, screen names, websites, and other
personal identifiers;

(b) All activity logs for the account and all other documents showing the user’s posts
and other Google activities;

(c) All Location data including GPS, Cellular, WiFi, or other in the custody or
control of Google.

(d) = All “check ins” and other location information;

(e) AIL IP logs, including all records of the IP addresses that logged into the account!;

} “T_ogged-in” means to access the account using authentication credentials (e.g.,

passwords, PINS, efc.), not merely view the account from a different Facebook User ID account
or publicly via the Internet.

14
Case 3:19-sw-00207-DJN Document 1-1 . Filed 07/17/19 Page 16 of 16 PagelD# 60

(f) The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

Il. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations 18 U.S.C § 2113, involving OKELLO CHATRIE from May 1,

2019 to July 15, 2019, including, for the User ID identified on Attachment A, information

pertaining to the following matters:

(a)

(b)

(c)

(d)

()

Any postings or comments, photographs, or correspondence relating to the
robbery of any commercial business or to aid and abet in or conspiracy to do so;
Ay postings, comments, photographs, or correspondence relating the purchase or
use of a firearm for the purpose of committing a robbery of a commercial
business;

Evidence indicating how and when the Google account was accessed or used, to

determine the chronological and geographic context of account access, use, and

events relating to the crime under investigation and to the Google account owner;
Evidence indicating the Google account owner’s state of mind as it relates to the
crime under investigation;

The identity of the person(s) who created, used, or communicated with the user
ID regarding the matters described above in Paragraphs II(a) and II(b) above,

including records that help reveal their whereabouts.

Es
